                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
__________________________________________
                                             )
Global Force Entertainment, Inc. and Jeffrey )
Jarrett,                                     )
                                             )
              Plaintiffs,                    )
                                             )
v.                                           )   Case No. 3:18-cv-00749
                                             )
Anthem Wrestling Exhibitions, LLC,           )
                                             )
              Defendant.                     )
__________________________________________)


                        DEFENDANT’S MOTION FOR A MISTRIAL

       COMES NOW Defendant Anthem Wrestling Exhibitions, LLC (“Defendant” or “Anthem

Wrestling”), by and through undersigned counsel, and for reasons set out in Anthem’s

Memorandum of Fact and Law filed contemporaneously with this Motion, respectfully moves the

Court for a mistrial in the above captioned action. As will be more fully explained in the

Memorandum of Fact and Law, Defendant believes that a mistrial is necessary for the following

reasons: (1) Plaintiff’s attorney, Mr. Samuel Miller, engaged in attorney misconduct and violated

express orders of the Court by (i) making a statement regarding Defendant’s corporate

representative during his closing argument with the intent to prejudice the jury against Defendant

and (ii) by intentionally making inflammatory statements that were not in evidence and that were

ruled by the Court to be inadmissible during the liability phase of the trial; (2) Defendant was

irreparably prejudiced by the inclusion of the willfulness definition in the jury instructions, without

an instruction on the consequences of a finding of willfulness—that punitive damages would be

awarded; and (3) the jury’s verdict on the trademark claims is inconsistent on its face.




   Case 3:18-cv-00749 Document 257 Filed 07/29/20 Page 1 of 3 PageID #: 4421
       For the foregoing reasons and the reasons stated in Defendant’s Memorandum of Fact and

Law, Defendant requests that its Motion for a Mistrial be granted.



                                                    Respectfully Submitted,

                                                    BASS, BERRY & SIMS PLC

                                                    /s/ Paige W. Mills

                                                    Paige W. Mills, TN Bar No. 16218
                                                    Ashleigh D. Karnell, TN Bar No. 36074
                                                    150 Third Avenue South, Suite 2800
                                                    Nashville, TN 37201
                                                    Phone: (615) 742-6200
                                                    Email: pmills@bassberry.com
                                                    Counsel for Defendant




                                                2

  Case 3:18-cv-00749 Document 257 Filed 07/29/20 Page 2 of 3 PageID #: 4422
                               CERTIFICATE OF SERVICE

         I hereby certify that on July 29, 2020, I electronically filed the foregoing document
with the Clerk of the Court by using the CM/ECF system which will send a notice of electronic
filing to the following and/or served the following via U.S. Mail:

 Samuel F. Miller
 Sara R. Ellis
 Hayley Hanna Baker
 Miller Legal Partners, PLLC
 Fifth Third Center – Suite 2000
 424 Church Street
 Nashville, TN 37219




                                                  /s/ Paige W. Mills




                                              3

  Case 3:18-cv-00749 Document 257 Filed 07/29/20 Page 3 of 3 PageID #: 4423
